UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1480


GLEN EARL CLAIBORNE,

                   Plaintiff - Appellant,

             v.

GREENVILLE SOUTH CAROLINA, CITY OF; GREENLINK,

                   Defendants - Appellees,

             and

ROBERT DOWLING; LOUIS BEASON; DEBORAH GRAVELY; ATHENA
MILLER; RICK BIRDWELL; STEVEN CHASTEN; MARK RICHARDS;
SCOOT MCIVER,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:16-cv-02910-TMC)


Submitted: October 31, 2018                            Decided: December 21, 2018


Before MOTZ, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Glen Earl Claiborne, Appellant Pro Se. Ross B. Plyler, ROE, CASSIDY, COATES &
PRICE, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In May 2017, the district court dismissed Glen Earl Claiborne’s employment

discrimination action upon concluding that the parties had reached a settlement

agreement. Claiborne then filed motions that the district court interpreted as a Fed. R.

Civ. P. 60(b) motion to reopen, and Defendants filed a motion to enforce the settlement

agreement.   The district court denied Claiborne’s motions and granted Defendants’

motion to enforce. Claiborne appeals.

       We review both the decision to enforce the settlement agreement and the decision

to deny Claiborne’s Rule 60(b) motion for abuse of discretion. See Aikens v. Ingram, 652

F.3d 496, 501 (4th Cir. 2011) (en banc) (Rule 60(b) standard of review); Hensley v. Alcon

Labs., Inc., 277 F.3d 535, 541 (4th Cir. 2002) (enforcement of settlement standard of

review). A district court abuses its discretion “only where it has acted arbitrarily or

irrationally, has failed to consider judicially recognized factors constraining its exercise

of discretion, or when it has relied on erroneous factual or legal premises.” United

States v. Welsh, 879 F.3d 530, 536 (4th Cir. 2018) (alterations and internal quotation

marks omitted), petition for cert. filed, __ U.S.L.W. __ (U.S. Oct. 16, 2018) (No.

18-6374).

       We have reviewed the record and conclude that the district court did not abuse its

discretion in enforcing the settlement agreement or in denying Claiborne’s motions.

Accordingly, we affirm the district court’s orders. We dispense with oral argument




                                             3
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            4